Case: 13-3050      Document: 13       Page: 1    Filed: 03/07/2013




         CORRECTED ORDER ISSUED: March 7, 2013

                NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                   WENDY W. GHANNAM,
                        Petitioner,

                                 v.

       MERIT SYSTEMS PROTECTION BOARD,
                     Respondent.
               ______________________

                          2013-3050
                    ______________________

    Petition for review from the Merit Systems Protection
 Board in case no. DC0841120179-I-1.
                  ______________________

                        ON MOTION
                    ______________________

                           ORDER
     The Office of Personnel Management moves to recap-
 tion to designate the Merit Systems Protection Board
 (“Board”) as the respondent.
     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board's decision con-
 cerns the procedure or jurisdiction of the Board. The
 employing agency is designated as the respondent when the
Case: 13-3050         Document: 13   Page: 2   Filed: 03/07/2013




 2                                    WENDY GHANNAM      v. MSPB

 Board reaches the merits of the underlying case. Here, the
 Board dismissed Wendy Ghannam’s petition for lack of
 jurisdiction. Thus, the Board is the proper respondent in
 this petition for review.
       Accordingly,
       IT IS ORDERED THAT:
     The motion is granted. The revised official caption is
 reflected above. The respondent should calculate its brief
 due date from the date of filing of this order.
                                       FOR THE COURT

                                       /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk


 s25